

117 S2837 IS: 340B Accountability Act of 2021
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2837IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Braun introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to clarify rules relating to drug discounts for covered entities.1.Short titleThis Act may be cited as the 340B Accountability Act of 2021.2.Drug discounts and audits for covered entitiesSection 340B(a)(5)(C) of the Public Health Service Act (42 U.S.C. 256b(a)(5)(C)) is amended—(1)by striking A covered entity shall permit and inserting the following:(i)Duplicate discounts and drug resaleA covered entity shall permit; and(2)by adding at the end the following:(i)Use of savingsA covered entity shall permit the Secretary to audit, at the Secretary's expense, the records of the entity to determine how net income from purchases under this section are used by the covered entity.(ii)Records retentionA covered entity shall retain such records and provide such records and reports as determined necessary by the Secretary for carrying out this subparagraph..